DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a distal portion of the delivery tube” in lines 3 and 4. As currently written, it is unclear if these are the same distal portion of the delivery tube. For the purpose of examination, claim 1 was interpreted as though it recites “the distal portion of the delivery tube” in line 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Odermatt et al. (US 2011/0270205 A1) in view of Collinson et al. (US 2019/0262182 A1).
Regarding claim 1, Odermatt discloses a medical system (Figs. 1-2; ¶0053-0055), comprising: a delivery tube (24) configured to couple to a vacuum source and provide negative pressure to a distal portion of the delivery tube (¶0055, lines 16-21); and a porous body at a distal portion of the delivery tube (10, 20).
Odermatt does not disclose that the porous body includes a first section and a second section removable from the first section.
Collinson teaches negative pressure wound closure systems (Abstract) comprising stabilizing structures which may have removable sections (Figs. 2A-C, feat. 2000; ¶0077-0092 Figs. 15A-19, feat. 5000; ¶0138-0142). Collinson teaches that the stabilizing structure is part of the wound filler (¶0099) and aids the closure of the wound by collapsing or shrinking and applying tension to the edges of the wound and drawing them closer together (¶0086). Collinson further teaches that the stabilizing structure may be replaced by a stabilizing structure of a smaller size in order to continually draw the edges of the wound together over time as the wound gets smaller (¶0087). Collinson further teaches that the stabilizing structures may have perforations or detachable sections that allow portions of the structure to be separated from the remainder so that the shape and size of the structure may be altered (¶0092-0093 and 0138-0142). The detachable sections may take the form of concentric outer shells (Figs. 15A-15E; ¶0138-0142). Collinson teaches that a stabilizing structure with an adjustable size is useful for accommodating various sizes of wounds as well as allowing for the size of stabilizing structure to be adjusted as the wound heals and shrinks (¶0138). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Odermatt so that the porous body includes a first section and a second section removable from the first section to make the size of the porous body adjustable as taught by Collinson.
Regarding claims 2 and 4, Odermatt in view of Collinson discloses the medical system of claim 1. Collinson further teaches a configuration of the stabilizing structure comprising one or more removable concentric shells (Figs. 15A-15E; ¶0138-0142). Therefore, with respect to claim 2, Odermatt in view of Collinson discloses that the second section extends circumferentially around a radially-outermost surface of the first section, wherein the radially-outermost surface is radially-outermost from a central longitudinal axis of the porous body, and with respect to claim 4, Odermatt in view of Collinson discloses that the porous body further comprises a third section extending circumferentially around a radially-outermost surface of the second section, wherein the radially-outermost surface of the second section is radially-outermost from a central longitudinal axis of the porous body.
Regarding claim 6, Odermatt in view of Collinson discloses the medical system of claim 1, and Odermatt further discloses that the delivery tube is coupled to a vacuum source (¶0055, lines 16-21), the porous body is cylindrical (Figs. 1-2; ¶0055, lines 1-2), and a central longitudinal axis of the porous body is longitudinally aligned with a central longitudinal axis of the delivery tube (Fig. 2; ¶0055, lines 10-13).
Regarding claim 8, Odermatt in view of Collinson discloses the medical system of claim 1. As discussed above, Odermatt further discloses that the first section is cylindrical (Figs. 1-2; ¶0055, lines 1-2). As discussed above, Collinson teaches configurations in which the stabilizing structure comprises removable concentric shells (Figs. 15A-15E; ¶0141), and that such a configuration allows the size of the structure to be adjusted as the wound heals and shrinks (¶0138). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Odermatt in view of Collinson so that the second section wraps around the first section as taught by Collinson so that the size of the porous body can be adjusted as the wound heals.
Regarding claim 9, Odermatt in view of Collinson discloses the medical system of claim 8. Collinson further teaches that the various sections of the stabilizing structure may be separated by perforations (¶0092-0093 and 0145). Therefore, Odermatt in view of Collinson discloses that the first section and the second section are separated by perforations.
Regarding claim 10, Odermatt in view of Collinson discloses the medical system of claim 1. As discussed above, Odermatt further discloses that the first section is cylindrical and includes a central longitudinal axis (Figs. 1-2; ¶0055, lines 1-2). As discussed above, Collinson teaches configurations in which the stabilizing structure comprises removable concentric shells (Figs. 15A-15E; ¶0141), and that such a configuration allows the size of the structure to be adjusted as the wound heals and shrinks (¶0138). Because the shells are concentric, the outer sections have a similar shape to the inner sections and include a lumen in which the inner sections lie. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Odermatt in view of Collinson so that the second section extends circumferentially around a radially-outermost surface of the first section, wherein the radially-outermost surface is radially-outermost from the central longitudinal axis of the first section; and wherein the second section is cylindrical and includes a lumen extending through the longitudinal axis configured to receive the first section so that the size of the porous body can be adjusted as the wound heals as taught by Collinson.
Regarding claim 11, Odermatt in view of Collinson discloses the medical system of claim 10. Collinson further teaches that the outer sections may be attached to the inner sections via adhesive (¶0140).
Regarding claim 14, Odermatt in view of Collinson discloses the medical system of claim 4. As discussed above, Collinson teaches a structure configuration comprising concentric shells (Figs. 15A-15E; ¶0141). Therefore, Odermatt in view of Collinson discloses that the first section, the second section and the third section are concentric. 
If the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not function differently than the prior art device, then the claimed device in not patentably distinct from the prior art device. Please see MPEP §2144.04(IV)(A). In this case, Odermatt in view of Collinson discloses a prior art system that only differs from the system of claim 14 by the fact that neither Odermatt nor Collinson disclose relative dimensions between the concentric sections of the system. Absent persuasive evidence that the first, second, and third sections having different thicknesses would lead the claimed system to function differently from the similar system of Odermatt in view of Collinson, modifying the system disclosed by Odermatt in view of Collinson so that the first, second, and third sections have different thicknesses would be an obvious design choice.
 Claims 3, 5, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Odermatt et al. (US 2011/0270205 A1) in view of Collinson et al. (US 2019/0262182 A1) and in further view of Miller (US 9,078,786 B1).
Regarding claims 3 and 5, Odermatt in view of Collinson discloses the systems of claims 1 and 4, respectively. Odermatt in view of Collinson is silent with respect to a string coupled to the second section and extending from the porous body to a proximal portion of the delivery tube, with respect to claim 3, or a first string coupled to the second section and extending from the porous body to a proximal portion of the delivery tube and a second string coupled to the third section and extending from the proximal portion of the delivery tube, with respect to claim 5.
Miller teaches a device for collecting body fluids (Figs. 1-4, feat. 1; Col. 3, line 60 – Col. 4, line 33) comprising a string attached to the device (6; Col. 5, lines 22-32). Miller teaches that the string should be long enough to be able remove the device from inside the body (Col. 5, lines 28-32). As discussed above with respect to claim 1, Collinson teaches that removable sections of the stabilizing structure allow the size and shape of the structure to be adjusted as the wound heals and shrinks (¶0138-0142). In order to achieve the advantage of the size adjustable structure taught by Collinson, the system disclosed by Odermatt in view of Collinson would require a means of manipulating and removing the detachable sections over the length of the delivery tube of the system. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Odermatt in view of Collinson so that it further comprises a string coupled to the second section and extending from the porous body to a proximal portion of the delivery tube, with respect to claim 3, or so that it further comprises a first string coupled to the second section and extending from the porous body to a proximal portion of the delivery tube and a second string coupled to the third section and extending from the porous body to the proximal portion of the delivery tube, with respect to claim 5 so that the second and/or third sections may be removed from the first section and body as taught by Miller.
Regarding claim 16, Odermatt discloses a medical device (Figs. 1-2; ¶0053-0055), comprising a porous body (10,20); a negative pressure conduit (24) having an opening formed therein that is in fluid communication with the porous body (28; ¶0055), wherein the negative pressure conduit is configured to apply a negative pressure to the porous body (¶0055, lines 16-21).
Odermatt does not disclose that the porous body includes at least one perforation, a string coupled to the porous body and extending from the porous body to a proximal portion of the conduit, or that the porous body is configured to separate into separate sections when the string is pulled proximally.
As discussed above with respect to claim 1, Collinson teaches negative pressure wound closure systems (Abstract) comprising wound filler stabilizing structures which may have removable sections (Figs. 2A-C, feat. 2000; ¶0077-0092 Figs. 15A-19, feat. 5000; ¶0138-0142). Collinson teaches that the stabilizing structure aids the closure of the wound by collapsing or shrinking and applying tension to the edges of the wound and drawing them closer together (¶0086). Collinson further teaches that the stabilizing structure may be replaced by a stabilizing structure of a smaller size in order to continually draw the edges of the wound together over time as the wound gets smaller (¶0087). Collinson further teaches that the stabilizing structures may have perforations or detachable sections that allow portions of the structure to be separated from the remainder so that the shape and size of the structure may be altered (¶0092-0093 and 0138-0142). Collinson teaches that a stabilizing structure with an adjustable size is useful for accommodating various sizes of wounds as well as allowing for the size of stabilizing structure to be adjusted as the wound heals and shrinks (¶0138). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Odermatt so that the porous body includes at least one perforation and that the porous body is configured to separate into separate sections to make the size of the porous body adjustable as taught by Collinson.
As discussed above with respect to claims 3 and 5, Miller teaches a device for collecting body fluids (Figs. 1-4, feat. 1; Col. 3, line 60 – Col. 4, line 33) comprising a string attached to the device (6; Col. 5, lines 22-32). Miller teaches that the string should be long enough to be able remove the device from inside the body (Col. 5, lines 28-32). In order to achieve the advantage of the size adjustable structure taught by Collinson, the device disclosed by Odermatt in view of Collinson would require a means of manipulating and removing the detachable sections over the length of the negative pressure conduit of the system. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Odermatt in view of Collinson so that it comprises a string coupled to the porous body and extending from the porous body to a proximal portion of the conduit and that the porous body is configured to separate into separate sections when the string is pulled proximally so that the separated sections may be removed from the body as taught by Miller.
Regarding claim 17, Odermatt in view of Collinson and in further view of Miller discloses the medical device of claim 16. Collinson teaches an embodiment in which the removable sections are at the longitudinally extending sides of the stabilizing structure such that the length of the structure remains roughly the same even after the removable sections are removed (Figs. 16A-16D). Therefore, Odermatt in view of Collinson and in further view of Miller discloses that the at least one perforation extends longitudinally along the porous body.
Regarding claim 18, Odermatt in view of Collinson and in further view of Miller discloses the medical device of claim 16. Odermatt further discloses that the conduit is longitudinally aligned with a central cylindrical section of the porous body (Figs. 1-2; ¶0055, lines 10-13). Collinson further teaches an embodiment in which the removable sections are concentric outer shells (Figs. 15A-15E). If the removable sections are concentric shells, the perforations separating the removable sections from the rest of the porous body would be parallel to the longitudinal axis. Therefore, Odermatt in view of Collinson and in further view of Miller discloses that the at least one perforation extend parallel to a longitudinal axis of the central section.
Regarding claim 19, Odermatt in view of Collinson and in further view of Miller discloses the medical device of claim 17. Collinson further teaches an embodiment comprising multiple removable longitudinally extending side sections in which one section is attached closer to the longitudinal center line than other sections (Fig. 17). Therefore, Odermatt in view of Collinson and in further view of Miller discloses that the at least one perforation includes a first perforation and a second perforation and that the first perforation is closer to a central longitudinal axis of the porous body than the second perforation.
Regarding claim 20, Odermatt discloses a method of performing a medical procedure (¶0051), the method comprising: positioning a porous body adjacent to tissue of a target site (¶0053), and applying a negative pressure to the porous body (¶0055).
Odermatt does not disclose that the method comprises pulling a string coupled to the porous body proximally to remove a first section of the porous body while a second section of the porous body remains positioned at the target site
As discussed above with respect to claim 1, Collinson teaches negative pressure wound closure systems (Abstract) comprising stabilizing structures which may have removable sections in order to adjust the size of the structure as the wound shrinks and heals (Figs. 2A-C, feat. 2000; ¶0077-0092 Figs. 15A-19, feat. 5000; ¶0138-0142). Collinson teaches that the stabilizing structure is part of the wound filler (¶0099) and aids the closure of the wound by collapsing or shrinking and applying tension to the edges of the wound and drawing them closer together (¶0086). Collinson further teaches that reducing the size of the structure as the wound heals advantageously provides continual lateral tension which draws the edges of the wound together over time (¶0087).
As discussed above with respect to claims 3 and 5, Miller teaches a device for collecting body fluids (Figs. 1-4, feat. 1; Col. 3, line 60 – Col. 4, line 33) comprising a string attached to the device (6; Col. 5, lines 22-32). Miller teaches that the string should be long enough to be able remove the device from inside the body (Col. 5, lines 28-32). In order to achieve the advantage of the size adjustable structure taught by Collinson, a means of manipulating and removing the detachable sections over the length of a negative pressure conduit is required.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Odermatt so that it comprises pulling a string coupled to the porous body proximally to remove a first section of the porous body while a second section of the porous body remain positioned at the target site in order to reduce the size of the porous body as the tissue at the target site heals as taught by Collinson and remove the detached sections of the porous body from the body as taught by Miller.
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Odermatt et al. (US 2011/0270205 A1) in view of Collinson et al. (US 2019/0262182 A1) and in further view of Leeds (WO 2019/059893 A1 – citations are made with reference to equivalent US publication US 2020/0276056 A1 due to a lack of page, line, or paragraph numbers in the international publication).
Regarding claims 7 and 12, Odermatt in view of Collinson discloses the medical system of claim 1, but does not disclose a flexible overtube coupled to the second section, wherein the delivery tube extends through a lumen of the flexible overtube, with respect to claim 7, or a cylindrical overtube extending around the delivery tube and the porous body, wherein the overtube is configured to cover the porous body and the delivery tube, with respect to claim 12.
Leeds teaches a negative pressure therapy unit for healing internal wounds (Figs. 1-3, feat. 101; ¶0027) comprising a suction tube (107; ¶0028) coupled to a porous wound filler (109; ¶0027-0028) and an outer sheath made from a typical medical grade tubing that extends over the suction tube and wound filler (103; ¶0028-0029). During transport to the wound site, the outer sheath maintains the porous wound filler in a compressed state (¶0032), and the porous wound filler expands when the outer sheath is withdrawn (¶0038). Leeds teaches that such an outer sheath allows for the porous wound filler to be transported in a protected condition and for clean and accurate positioning of the wound filler (¶0006). Because the porous body of system disclosed by Odermatt in view of Collinson comprises a second section that is a concentric outer shell of the first section, an outer sheath compressing the porous body as taught by Leeds would be in contact with the second section. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Odermatt in view of Collinson so that it comprises a flexible overtube couple to the second section, wherein the delivery tube extends through a lumen of the flexible overtube, with respect to claim 7, or a cylindrical overtube extending around the delivery tube and the porous body, wherein the overtube is configured to cover the porous body and the delivery tube, with respect to claim 12, in order to transport the porous body in a protected condition to an internal wound site as taught by Leeds.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Odermatt et al. (US 2011/0270205 A1) in view of Collinson et al. (US 2019/0262182 A1), in further view of Miller (US 9,078,786 B1), and in further view of Mavani et al. (US 2010/0228184 A1).
Regarding claim 15, Odermatt in view of Collinson and in further view of Miller discloses the medical system of claim 5, but is silent with respect to whether or not the first string is a different color than the second string.
Mavani teaches an implantable fistula closure device (Abstract; Figs. 14-15; ¶0179-0182) comprising tethers for providing tension to the closure device (Fig. 15, feats. 224 and 226; ¶0182). Mavani teaches that the tethers may be color coded to help the surgeon distinguish between them during a procedure (¶0182). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Odermatt in view of Collinson and in further view of Miller so that the first string is a different color than the second string in order to help the surgeon distinguish between them during a procedure as taught by Mavani.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 13 recites a string coupled to both the second and third sections wherein the part of the string coupled to the second and third sections is longer than the delivery tube. As discussed above with respect to claims 3 and 5, Miller teaches a string coupled to medical devices for removing them from the body, and it is obvious to couple different strings to the different removable sections of the system of Odermatt in view of Collinson so that they can be individually removed from the body. However, the teachings of Miller, when combined with Odermatt in view of Collinson, do not render it obvious to couple different portions of the same string to the different removable sections of the system of Odermatt in view of Collinson. Therefore, claim 13 comprises subject matter that is allowable over the prior art of record. Claim 13 is dependent upon claim 4, which is rejected, as indicated above, and therefore claim 13 is objected to as being dependent upon a rejected base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mikkaichi (EP 2786713 A1) discloses a cavity treatment device comprising a wire for actuating the distal end.
Leclerc (US 4,525,166 A) discloses a rolled flexible suction drainage device.
Kleiner (US 2013/0190706 A1) discloses an endoluminal vacuum therapy device.
Loske et al. (US 2013/0023840 A1) discloses an endoluminal vacuum therapy device.
Tout et al. (US 2013/0123723 A1) discloses a negative pressure wound therapy device for tunnel wound dressings.
Nordbo et al. (US 2016/0206478 A1) discloses wound fillers.
Seddon et al. (US 2020/0000985 A1) discloses a negative pressure wound therapy device comprising a separable wound filler.
Tumey et al. (US 2016/0022500 A1) discloses a rolled foam wound dressing.
Bannwart (US 2019/0336345 A1) discloses a negative pressure wound therapy device comprising a separable wound filler.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781